1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     HERBERT ALEXANDER
6
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                   )   Case No. 2:16-cr-179 GEB
                                                 )
11                   Plaintiff,                  )   AMENDED STIPULATION AND [PROPOSED]
                                                 )   ORDER TO CONTINUE STATUS CONFERENCE
12   vs.                                         )   AND TO EXCLUDE TIME
                                                 )
13   HERBERT ALEXANDER,                          )   Date: January 4, 2019
                                                 )   Time; 9:00 a.m.
14                   Defendant.                  )   Judge: Hon. Garland E. Burrell, Jr.
                                                 )
15                                               )
16           IT IS HEREBY STIPULATED by and between United States Attorney McGregor W.
17   Scott, through Assistant United States Attorney Christopher Hales, attorney for Plaintiff, Federal
18   Defender Heather Williams, through Assistant Federal Defender Hannah R. Labaree, attorneys
19   for Herbert Alexander, that the status conference scheduled for January 4, 2019 be vacated and
20   continued to February 15, 2019 at 9:00 a.m.
21           The grounds for this continuance are that defense counsel needs additional time to
22   evaluate the defendant’s mental competency. The process of determining mental competency
23   will not be completed by the date currently scheduled for a trial confirmation hearing on January
24   12, 2019, and may be ongoing through the currently scheduled trial date of March 12, 2019. If
25   trial is to proceed, defense counsel still requires additional time to review the extensive discovery
26   produced by the government in this case, to further investigate the facts, and otherwise to prepare
27   for trial, especially given that defense counsel’s current efforts have focused on the competency
28   issue. Therefore, the parties jointly request a status hearing on February 15, 2019, a trial

                                                       1
     Stipulation and [Proposed] Order
1    confirmation hearing on June 14, 2019, and for trial to be reset for July 30, 2019.
2            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
3    excluded from January 4, 2019 through and including July 30, 2019; pursuant to 18 U.S.C.
4    §3161 (h)(1)(A) and General Order 479, Local Code A based upon an exam for mental
5    incapacity; and under 18 U.S.C. § 3161(h)(7)(B)(iv) and General Order 479, Local Code T4 for
6    reasonable time for defense counsel to prepare.
7    DATED: January 3, 2019                        Respectfully submitted,
8                                                  HEATHER E. WILLIAMS
9                                                  Federal Defender

10                                                 /s/ Hannah R. Labaree
                                                   HANNAH R. LABAREE
11                                                 Assistant Federal Defender
                                                   Attorney for HERBERT ALEXANDER
12
13   DATED: January 3, 2019                        McGREGOR W. SCOTT
                                                   United States Attorney
14
                                                   /s/ Christopher Hales
15                                                 CHRISTOPHER HALES
                                                   Assistant United States Attorney
16
                                                   Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
     Stipulation and [Proposed] Order
1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice served by granting the requested continuance
7    outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from January 4, 2019 through and including July 30, 2019,
9    shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(1)(A) and General
11   Order 479, (Local Code A), and under 18 U.S.C. § 3161(h)(7)(B)(iv) and General Order 479,
12   Local Code T4 for reasonable time for defense counsel to prepare.
13             It is further ordered the January 4, 2019 status conference shall be continued until
14   February 15, 2019, at 9:00 a.m.; that the March 12, 2019 trial date be reset for July 30, 2019, at
15   9:00 a.m.; and that the January 12, 2019 trial confirmation hearing be continued to June 14,
16   2019, at 9:00 a.m.
17           Dated: January 4, 2019
18
19
20
21
22
23
24
25
26
27
28

                                                       3
     Stipulation and [Proposed] Order
